Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-15, and 18-20 are allowed. Applicant has put previous indicated allowable subject matter into independent claims 1 and 12.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 12-15 and 18-20, the closest prior art of Toda does not teach having two a first and second valve that are coupled to each other in series and configured to alternately be opened and closed to reduce degassing of the liquid precursor in the liquid line.
Referring to claims 1-3 and 5-11, Toda does not teach a carrier gas line to convey a push gas to transport vapor produced by a heat exchanger from the droplets of the liquid precursor into the deposition chamber. Toda only teaches the use of carrier gas but not for specifically this limitation. The apparatus and the carrier gas line of Toda are not deemed to be configured/structured to carry out the claimed purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        03/10/2022